DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
The after-final amendment filed 18 December 2020 has been considered but will not be entered for the following reasons. Specifically, the amendments to claim 1 add new limitations: requiring the alkoxysilanes to functionalized oxygen on the graphene particles, and incorporating modified limits of claim 21 into previously independent claim 1. This narrowing of the scope of the claims would require further consideration and/or search. Additionally, the amendments to claims 3, 6 modify the scope of the claims and would require further consideration and/or search.

Response to Arguments
Applicant's arguments filed 18 December 2020 are directed to the claim amendments not entered and are thus not addressed at this time, except as discussed below. The claim amendments have not been entered and the claims remain rejected for the reasons of record from the 26 October 2020 Office Action.



Applicant’s request for rejoinder is noted. However, since no claims are currently allowable, rejoinder will not be considered at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/               Examiner, Art Unit 1787         

/ELIZABETH A ROBINSON/               Primary Examiner, Art Unit 1787